Citation Nr: 1513355	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee strain.


REPRESENTATION

Veteran represented by:	Michael L. Varon, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to August 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a disability rating in excess of 10 percent for a right knee disability has been raised by the record in a June 2014 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

In a June 2014 statement, the Veteran asserted that his knees have worsened since he received physical therapy in 2010.  In particular, he highlighted that he now uses a metal brace, has increased pain and functional impairment, and that his knees are starting to give out.  The Board notes that his last VA examination dates back even further to March 2009.  Accordingly, a new VA examination is required to evaluate the current level of disability of the Veteran's left knee strain.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

On remand, all outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the issue is REMANDED for the following actions:


1.  Obtain any outstanding VA or private treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA knee examination.  The entire claims file, to include electronic files, must be reviewed by the examiner.

The examiner is to determine the current severity of the Veteran's left knee strain.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

